 k\In the Matterof THE BOARDMANCo.andUNITEDSTEELWORKERS OFAMERICA,LOCAL No. 2561, C. I.O.Case No. R-5413.-Decided June 11, 1943Mr. Edward Spiers,of Oklahoma City, Okla, for the Company.Mr.-Jo" H. Curry,of Oklahoma City, Okla.,- for the Union.Mr. Joseph E. Gubbins,of Counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Steelworkers of America, LocalNo. 2561, affiliated with the C. I. 0., herein called the Union, allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of The Boardman Co., Oklahoma City, Okla-homa, herein called the Company, the National Labor Relations Boardprovided for an appropriate hearing upon due notice before H. CarnieRussell, Trial Examiner.Said hearing was held at Oklahoma City,Oklahoma, on May 24, 1943.The Company and the Union appeared,participated, and were afforded full opportunity to be heard, to ex=amine and cross-examine witnesses, and to introduce evidence bearingon the issues.The Trial Examiner's rulings made at the hearing arefree-from prejudicial error and are hereby affirmed.Upon the entire record-in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYThe Boardman Co., a Delaware corporation, is'licensed to do businessin the State of Oklahoma, and has its principal office and only plantin Oklahoma City, Oklahoma. The Company is engaged in the manu-facture and production of Special equipment used in the construction ofdefense industries, as well as in the sale and service of constructionequipment, such as crawler type tractors, graders or dirt moving50 N. L. R. B., No. 61.405536105-44-vol. 50-27 406jDECISIONSOF NATIONAL,LABOR RELATIONS BOARDscrapers, power units, pumps, hoists, find engines.During the year1942 the Company purchased' raw materials amounting to approxi-mately $532,000 in value, approximately 95 percent of which wasshipped to the Company's plant from ' points outside the State' ofOklahoma.During the same period the Company's sales amountedto approximately $921,000, approximately 13 percent of which wasshipped to points outside the State 'of Oklahoma.We find that the,Company, contrary to its contention, is engaged in commerce withinthe meaning of the National Labor Relations Act.H. THE ORGANIZATION INVOLVEDUnited Steelworkers of America, Local No. 2561, affiliated with theCongress of Industrial Organizations, is a labor organization admit-ting to membership employees of.the Company.III.THE QUESTION CONCERNING REPRESENTATIONIn March 1943, the Company and the Union held several conferences,with respect to bargaining negotiations, the result of which was thatthe Company refused to recognize the Union as the exclusive collectivebargaining representative of the employees- unless and until it iscertified by the Board.A statement of a Field Examiner, introduced in evidence at thehearing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company,, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Company contends that a unit comprised of all employees,exclusive of the Company's officials, would be appropriate, whereas theUnion requests a unit comprised of all production and maintenanceemployees, excluding office, clerical, technical, and supervisoryemployees.Inasmuch as the work of office and clerical employees is substan-tially different from that of the production and maintenance em-ployees we shall, in accordance with our customary practice, excludeoffice and clerical employees from the unit.,The Field Examiner reported that the Union had submitted 55 authorizationcards, alloft which bear apparently genuine signatures, and 35 of which bear the names of personswhose names are on the Company's pay roll as of April 20, 1943; there are approximately88 employees in the appropriate'unitThe cards were dated as followsFebruary 1942, 25 in 1943 ;,and 19 undatedThe Union's representative also submitted2 cards to the Trial Examiner,1 of which bears the name of a.person listed on the Com-pany's pay roll of April 20, 19431 THE BOARDMAN CO.407It appears that the technical and supervisory personnel which theUnion desires to exclude is comprised of six department managers. andfive foremen, all of whom have supervisory authority.Since theirwork is clearly of a supervisory nature, we shall exclude all depart-ment managers and foremen from the unit.We find that all production and maintenance employees of the Com-pany's Oklahoma City Plant, excluding office, clerical, technical, andsupervisory employees, constitute a unit appropriate for-the purposesof collective bargaining within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date, of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection:DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct,,and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The BoardmanCo., Oklahoma City, Oklahoma, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Sixteenth Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Section 10, of said Rules and Regulations, among the employeesin the unit'found appropriate in Section IV, above, who were employedduring ,the pay=roll period immediately preceding the date' of thisDirection, including employees who did not work during said pay-rollperiod because they were ill or on vacation or temporarily laid off, andincluding employees in the armed forces of the United States Whopresent themselves in person at the polls, but excluding any who havesince quit, or been discharged for cause, to determine whether or notthey desire to be represented by United Steelworkers of America,Local No. 2561, affiliated with the C. I. 0., for the purposes of collectivebargaining.J